                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                                Criminal No. 17-251 (ADM/HB)

                       Plaintiff,
                                                    FINAL ORDER OF FORFEITURE
 v.

 CHRIS MAURICE WELCH,

                       Defendant.

       WHEREAS, on March 27, 2018, this Court entered a Preliminary Order of

Forfeiture forfeiting any associated firearms and ammunition, including but not limited to,

a Ruger .22 caliber semi-automatic pistol, bearing serial number 1629468 (“the Property”)

involved in or used in any knowing violation of 18 U.S.C. §§ 922(g)(1) to the United

States pursuant to 18 U.S.C. § 924(d)(1) in conjunction with 28 U.S.C. § 2461(c).

       WHEREAS, the Plaintiff posted a Notice of Criminal Forfeiture for a least 30

consecutive days on an official government internet site (www.forfeiture.gov), beginning

on April 7, 2018, providing notice of the government’s intention to dispose of the Property

in accordance with law, and of the right of third parties to petition the Court within 60 days

of the first date of posting for a hearing to adjudicate the validity of their alleged legal

interest in the Property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired.

       NOW, THEREFORE, IT IS HEREBY ORDERED that:
       1.    The Motion of the United States for a Final Order of Forfeiture [Docket

No. 137] is GRANTED;

       2.    All right, title and interest in the Property is hereby forfeited to and vested in

the United States of America pursuant to 18 U.S.C. § 924(d)(1) in conjunction with 28

U.S.C. § 2461(c).

       3.    The Property shall be disposed of by the United States in accordance with

law.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 4, 2018                         s/Ann D. Montgomery
                                          ANN D. MONTGOMERY
                                          United States District Judge




                                             2
